
	
		IB
		Union Calendar No. 11
		112th CONGRESS
		1st Session
		H. R. 528
		[Report No.
		  112–23]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 8, 2011
			Mr. Johnson of
			 Georgia (for himself, Mr. Gingrey of
			 Georgia, and Mr. Gene Green of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			March 2, 2011
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To require the submission of a report to
		  the Congress on parasitic disease among poor
		  Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Neglected Infections of Impoverished
			 Americans Act of 2011.
		2.Report to Congress on
			 the current state of parasitic diseases that have been overlooked among the
			 poorest Americans
			(a)In
			 generalNot later than 12
			 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall report to the Congress on the epidemiology of, impact of,
			 and appropriate funding required to address neglected diseases of poverty,
			 including neglected parasitic diseases such as—
				(1)Chagas
			 disease;
				(2)cysticercosis;
				(3)toxocariasis;
				(4)toxoplasmosis;
				(5)trichomoniasis;
				(6)the
			 soil-transmitted helminths; and
				(7)other related parasitic diseases, as
			 designated by the Secretary.
				(b)Required
			 informationThe report under
			 subsection (a) should provide the
			 information necessary to guide future health policy to—
				(1)accurately
			 evaluate the current state of knowledge concerning diseases described in such
			 subsection and define gaps in such knowledge; and
				(2)address the threat
			 of such diseases.
				
	
		March 2, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
